DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Within paragraph [0003], the word “misalignment” should be “misaligned”.   
Within paragraph [0004] the phrase “which has large calculation amount” is incorrect. One suggestion is “which requires a large amount of calculation”.
Within paragraph [0034] “pointe” should be “pointer”. 
Within paragraph [0034] “starts to be inserting laser frames” is incorrect. One suggestion is “starts to insert laser frames”. 
Appropriate correction is required.
Examiner notes that this list is not exhaustive, and further corrections are advised.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the meaning of “laser frames” as stated within line 3 is ambiguous in light of the specification and drawings. Potential meanings could be frames collected through a lidar system similar to those collected by a camera, or a laser framework. Further language regarding “laser frames” as seen within this claim and further claims is unclear. Clarification is earnestly solicited.
The meaning of “in a map pointed by a preset first pointer” as stated within line 4 is unclear. First, the claim is written with idiomatic English, and it cannot be understood whether the claim is meant to state “pointed to by” or “pointed by”. If the intended language is “pointed by”, it is unclear what this means. Further, within the specification, the preset first pointer is defined as a “submap”, however in light of the drawings and claim language, the definition of this is unable to be understood. The meaning of a map “pointed” by a submap cannot be discerned, and would be difficult if not impossible for one of ordinary skill within the art to determine. 
Further, “pointed” is written in past tense. It is unclear if this is a positively recited active step of the claims, or if it is outside the scope of the claims. Additionally, the further modification of this language by "based on the laser frames" is unclear. It is possible to understand whether the claimed “calculating”, “pointed by” or “preset first pointer” is based on the laser frames. 
Further language regarding maps being “pointed by a pointer” as seen within this claim and further claims is unclear as discussed above. Specifically, within this claim, lines 7, 9, 10, 13, and 14 are unclear for the above described reasons and require further correction or clarification.  
Additionally, in lines 5 – 6, the claim recites "obtaining an amount of laser frames having been inserted into the map…" This limitation is unclear.  Inserted is referred to in the past tense. However, no inserting step has been previously introduced in the claim. It is unclear if this is intended to refer back to 
Further compounding the "inserted" issue described above, lines 7 – 8 describe an inserting step. This step recites "inserting the laser frames into a map pointed by the first pointer…". This limitation is unclear. As discussed above, the claim already recites "frames having been inserted" into the map. It is unclear if the current limitation refers back to the same inserting process as described in lines 5 – 6. Further, it could be introducing a new, different inserting process. If referring back to the process of lines 5 – 6 it is unclear if the inserting process is actively part of the claim. This is because the past tense makes it unclear when the inserting happens, or even if it is a positively recited active step of the claim. 
Further, line 9 discusses another inserting step. Again, it is unclear if this is referring back to the "having been inserted" of lines 5 – 6 or introducing a new inserting step. For reasons described above it is unclear if this is even a positively recited step of the claim. 
Finally, lines 14 – 15 discuss yet another inserting step. For reasons similar to what is described above, this step is unclear. 
Finally, it is pointed out the each of the "inserting" steps appears to be conditional due to their use of "in response to….". However, given the confusing nature of the inclusion of the past tense "having been inserted" and the possibility of each of the remaining inserting steps referring back to the "inserted" language and, as discussed above, how it is unclear if the "inserted" step is a positively recited element of the claim and therefore unclear if the respective "inserting" steps are positively recited or new elements, it is wholly unclear how many "inserting" steps are claimed or when they happen. 
Claims 2 – 5 depend from claim 1 and therefore inherit the deficiencies of claim 1 discussed above. Therefore, claims 2 – 5 are rejected under similar logic to claim 6 above. 
Further, regarding claim 2, Examiner notes that the language “the first frame” within line 3 of the claim is ambiguous, and that a first frame was not mentioned within the claim language prior to this mention. 
Further, due to ambiguity introduced within claim 1, the phrase “in response to the laser frame being not the first frame” as claimed within line 6 cannot be understood. 
Regarding claim 4, Examiner again notes that the language of “pointed by the first pointer” and “laser frame” is unclear due to reasons similar to those explained above in claim 1. 
Further, within lines 13 – 15 the phrase “returning to the step of obtaining the amount of the laser frames having been inserted into the map pointed by the first pointer and the subsequent steps, in response to the current pose meeting the pose determination condition”, the subsequent steps are ambiguous. Then, within lines 16 and 17 it is unclear whether “returning to the step of collecting the laser frames through the lidar of the robot, in response to the current pose not meeting the pose determination condition” happens concurrently to the step outlined within line 13, or if this is a subsequent step to the one outlined within line 13.

Regarding claim 6, the meaning of “laser frames” as stated within line 2 is ambiguous in light of the specification and drawings. Potential meanings could be frames collected through a lidar system similar to those collected by a camera, or a laser framework. Further language regarding “laser frames” as seen within this claim and further claims is unclear. Clarification is earnestly solicited.
The meaning of “in a map pointed by a preset first pointer” as stated within line 5 is unclear. First, the claim is written within idiomatic English, and it cannot be understood whether the claim is meant to state “pointed to by” or “pointed by”. If the intended language is “pointed by”, it is unclear what this means. Further, within the specification, the preset first pointer is defined as a “submap”, however in light of the drawings and claim language, the definition of this is unable to be understood. The meaning of a map “pointed” by a submap cannot be discerned, and would be difficult if not impossible for one of ordinary skill within the art to determine. 
Further, “pointed” is written in past tense. It is unclear if this is a positively recited active step of the claims, or if it is outside the scope of the claims. Additionally, the further modification of this language by "based on the laser frames" is unclear. It is possible to understand whether the claimed “calculating”, “pointed by” or “preset first pointer” is based on the laser frames. 
Further language regarding maps being “pointed by a pointer” as seen within this claim and further claims is unclear. Specifically, within this claim, lines 7, 8, 9, 11, 14, 15, and 16 are unclear for the above described reasons and require further correction or clarification.  
Additionally, in lines 6 – 7, the claim recites "obtain an amount of laser frames having been inserted into the map…" This limitation is unclear.  Inserted is referred to in the past tense. However, no inserting step has been previously introduced in the claim. It is unclear if this is intended to refer back to a previously introduced step, introduce a new inserting step, or if “inserting” is even intended to be a positively recited step of the claim. 
Further compounding the "inserted" issue described above, line 8 describes an inserting step. This step recites "a first processing module configured to insert the laser frames…". This limitation is unclear. As discussed above, the claim already recites "frames having been inserted" into the map. It is unclear if the current limitation refers back to the same inserting process as described in lines 6 – 7. Further, it could be introducing a new, different inserting process. If referring back to the process of lines 6 – 7 it is unclear if the inserting process is actively part of the claim. This is because the past tense makes it unclear when the inserting happens, or even if it is a positively recited active step of the claim. 
Further, line 11 discusses another inserting step. Again, it is unclear if this is referring back to the "having been inserted" of lines 6 – 7 or introducing a new inserting step. For reasons described above it is unclear if this is even a positively recited step of the claim. 
Finally, line 15 discusses yet another inserting step. For reasons similar to what is described above, this step is unclear. 
Finally, it is pointed out the each of the "inserting" steps appears to be conditional due to their use of "in response to….". However, given the confusing nature of the inclusion of the past tense "having been inserted" and the possibility of each of the remaining inserting steps referring back to the "inserted" language and, as discussed above, how it is unclear if the "inserted" step is a positively recited element of the claim and therefore unclear if the respective "inserting" steps are positively recited or new elements, it is wholly unclear how many "inserting" steps are claimed or when they happen. 
Claims 7 and 8 depend from claim 6 and therefore inherit the deficiencies of claim 6 discussed above. Therefore, claims 7 and 8 are rejected under similar logic to claim 1 above. 
Regarding claim 7, Examiner notes that the language “the first frame” is ambiguous, and that a first frame was not included within the claim language prior to this mention. Correction or clarification is earnestly solicited. 
Further, due to ambiguity introduced within claim 6, the phrase “in response to the laser frame being not the first frame” as claimed within line 6 cannot be understood. 

Regarding claim 9, the meaning of “laser frames” as stated within line 7 is ambiguous in light of the specification and drawings. Potential meanings could be frames collected through a lidar system similar to those collected by a camera, or a laser framework. Further language regarding “laser frames” as seen within this claim and further claims is unclear. Clarification is earnestly solicited.
The meaning of “in a map pointed by a preset first pointer” as stated within line 8 and 9 is unclear. First, the claim is written within idiomatic English, and it cannot be understood whether the claim is meant to state “pointed to by” or “pointed by”. If the intended language is “pointed by”, it is unclear what this means. Further, within the specification, the preset first pointer is defined as a “submap”, however in light of the drawings and claim language, the definition of this is unable to be understood. The meaning of a map “pointed” by a submap cannot be discerned, and would be difficult if not impossible for one of ordinary skill within the art to determine. 
Further, “pointed” is written in past tense. It is unclear if this is a positively recited active step of the claims, or if it is outside the scope of the claims. Additionally, the further modification of this language by "based on the laser frames" is unclear. It is possible to understand whether the claimed “calculating”, “pointed by” or “preset first pointer” is based on the laser frames. 
Further language regarding maps being “pointed by a pointer” as seen within this claim and further claims is unclear. Specifically, within this claim, lines 10 – 17 are unclear for the above described reasons and require further correction or clarification.  
Additionally, in line 9, the claim recites "obtaining an amount of laser frames having been inserted into the map…" This limitation is unclear.  Inserted is referred to in the past tense. However, no inserting step has been previously introduced in the claim. It is unclear if this is intended to refer back to a previously introduced step, introduce a new inserting step, or if “inserting” is even intended to be a positively recited step of the claim. 
Further compounding the "inserted" issue described above, line 11 describes an inserting step. This step recites "inserting the laser frames into a map pointed by the first pointer…". This limitation is unclear. As discussed above, the claim already recites "frames having been inserted" into the map. It is unclear if the current limitation refers back to the same inserting process as described in line 9. Further, it could be introducing a new, different inserting process. If referring back to the process of line 9 it is unclear if the inserting process is actively part of the claim. This is because the past tense makes it unclear when the inserting happens, or even if it is a positively recited active step of the claim. 
Further, line 13 discusses another inserting step. Again, it is unclear if this is referring back to the "having been inserted" of line 9 or introducing a new inserting step. For reasons described above it is unclear if this is even a positively recited step of the claim. 
Finally, line 17 discusses yet another inserting step. For reasons similar to what is described above, this step is unclear. 
Finally, it is pointed out the each of the "inserting" steps appears to be conditional due to their use of "in response to….". However, given the confusing nature of the inclusion of the past tense "having been inserted" and the possibility of each of the remaining inserting steps referring back to the "inserted" language and, as discussed above, how it is unclear if the "inserted" step is a positively recited element of the claim and therefore unclear if the respective "inserting" steps are positively recited or new elements, it is wholly unclear how many "inserting" steps are claimed or when they happen. 
Claims 2 – 5 depend from claim 1 and therefore inherit the deficiencies of claim 1 discussed above. Therefore, claims 2 – 5 are rejected under similar logic to claim 1 above. 
Further, regarding claim 2, Examiner notes that the language “the first frame” within line 3 of the claim is ambiguous, and that a first frame was not mentioned within the claim language prior to this mention. 
Further, due to ambiguity introduced within claim 1, the phrase “in response to the laser frame being not the first frame” as claimed within line 6 cannot be understood. 
Claims 10 – 13 depend from claim 9 and therefore inherit the deficiencies of claim 6 discussed above. Therefore, claims 10 – 13 are rejected under similar logic to claim 9 above. 
Further, regarding claim 10, Examiner notes that the language “the first frame” within line 4 of the claim is ambiguous, and that a first frame was not mentioned within the claim language prior to this mention. 
Further, due to ambiguity introduced within claim 1, the phrase “in response to the laser frame being not the first frame” as claimed within line 6 cannot be understood. 
Regarding claim 12, Examiner again notes that the language of “pointed by the first pointer” and “laser frame” is unclear due to reasons similar to those explained above in claim 9. 
Further, within lines 10 – 12 the phrase “returning to the step of obtaining the amount of the laser frames having been inserted into the map pointed by the first pointer and the subsequent steps, in response to the current pose meeting the pose determination condition”, the subsequent steps are ambiguous. Then, within lines 13 – 15 it is unclear whether “returning to the step of collecting the laser frames through the lidar of the robot, in response to the current pose not meeting the pose determination condition” happens concurrently to the step outlined within line 10, or if this is a subsequent step to the one outlined within line 10.

	Examiner notes that the issues outlined above are not exhaustive, and that further correction and clarification is advised. 
Examiner further notes that further examination is conducted as best understood in light of the 35 U.S.C. 112(b) issues outlined above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 13, as best understood in light of the 35 U.S.C. 112 (b) issues outlined above, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US-20190235083-A1), hereinafter Zhang, in view of Abed Aljawad (US-20180314324-A1), hereinafter Abed Aljawad.
Regarding claim 1, Zhang teaches:
A computer-implemented pose determination method for a robot having a lidar, comprising executing on a processor the steps of:
Collecting laser frames through the lidar of the robot (see at least [0185]: “Then this estimate is further refined by a laser odometry optimization at a lower rate determined by the “scan frame” rate. Scan data comes in continuously, and software segments that data into frames, similar to image frames, at a regular rate, currently that rate is the time it takes for one rotation of the LIDAR rotary mechanism to make each scan frame a full hemisphere of data. That data is stitched together using visual-inertial estimates of position change as the points within the same scan frame are gathered. In the LIDAR odometry pose optimization step the visual odometry estimate is taken as an initial guess and the optimization attempts to reduce residual error in tracked features in the current scan frame matched to the prior scan frame”);
Calculating a current pose of the robot in a map pointed by a preset first pointer based on the laser frames (see at least [0103]: “This subsystem further refines motion estimates from the previous module by laser scan matching. FIG. 6 depicts a block diagram of the scan matching subsystem. The subsystem receives laser points 540 in a local point cloud and registers them 620 using provided odometry estimation 550. Then, geometric features are detected 640 from the point cloud and matched to the map. The scan matching minimizes the feature-to-map distances, similar to many methods known in the art. However, the odometry estimation 550 also provides pose constraints 612 in the optimization 610. The optimization comprises processing pose constraints with feature correspondences 615 that are found and further processed with laser constraints 617 to produce a device pose 650. This pose 650 is processed through a map registration process 655 that facilitates finding the feature correspondences 615. The implementation uses voxel representation of the map. Further, it can dynamically configure to run on one to multiple CPU threads in parallel”);
Inserting the laser frames into the map pointed by the first pointer and a map pointed by a preset second pointer (see at least [0070] and [0075]: “As illustrated in FIG. 1, the mapping system 100 incorporates a computational model comprising individual computational modules that sequentially recover motion in a coarse-to-fine manner (see also FIG. 2). Starting with motion prediction from an IMU 102 (IMU prediction module 122), a visual-inertial tightly coupled method (visual-inertial odometry module 126) estimates motion and registers laser points locally. Then, a scan matching method (scan matching refinement module 132) further refines the estimated motion. The scan matching refinement module 132 also registers point cloud data 165 to build a map (voxel map 134). The map also may be used by the mapping system as part of an optional navigation system 136. It may be recognized that the navigation system 136 may be included as a computational module within the onboard computer system, the primary memory, or may comprise a separate system entirely…
As depicted in FIG. 2, and as disclosed above, the modularized mapping system may sequentially recover and refine motion related data in a coarse-to-fine manner. Additionally, the data processing of each module may be determined by the data acquisition and processing rate of each of the devices sourcing the data to the modules. Starting with motion prediction from an IMU, a visual-inertial tightly coupled method estimates motion and registers laser points locally. Then, a scan matching method further refines the estimated motion. The scan matching refinement module may also register point clouds to build a map. As a result, the mapping system is time optimized to process each refinement phase as data become available”). Where here the pointer or submap is being interpreted as a further layer of the coarse to fine modularized mapping system.
Pointing the first pointer to the map pointed by the second pointer (see at least [0070] and [0075]: “As illustrated in FIG. 1, the mapping system 100 incorporates a computational model comprising individual computational modules that sequentially recover motion in a coarse-to-fine manner (see also FIG. 2). Starting with motion prediction from an IMU 102 (IMU prediction module 122), a visual-inertial tightly coupled method (visual-inertial odometry module 126) estimates motion and registers laser points locally. Then, a scan matching method (scan matching refinement module 132) further refines the estimated motion. The scan matching refinement module 132 also registers point cloud data 165 to build a map (voxel map 134). The map also may be used by the mapping system as part of an optional navigation system 136. It may be recognized that the navigation system 136 may be included as a computational module within the onboard computer system, the primary memory, or may comprise a separate system entirely…
As depicted in FIG. 2, and as disclosed above, the modularized mapping system may sequentially recover and refine motion related data in a coarse-to-fine manner. Additionally, the data processing of each module may be determined by the data acquisition and processing rate of each of the devices sourcing the data to the modules. Starting with motion prediction from an IMU, a visual-inertial tightly coupled method estimates motion and registers laser points locally. Then, a scan matching method further refines the estimated motion. The scan matching refinement module may also register point clouds to build a map. As a result, the mapping system is time optimized to process each refinement phase as data become available).
And pointing the second pointer to a newly created empty map (see at least [0164]: “The unit may localize to a prior generated map. For example, instead of building a map from scratch, the unit's software may refer to a previously built map and produce sensor poses and a new map within the framework (e.g., geospatial or other coordinates) of the old map. The unit can further extend a map using localization. By developing a new map in the old map frame, the new map can go further on and out of the old map. This enables different modes of use including branching and chaining, in which an initial “backbone” scan is generated first and potentially post-processed to reduce drift and/or other errors before resuming from the map to add local details, such as side rooms in building or increased point density in a region of interest. By taking this approach, the backbone model may be generated with extra care to limit the global drift and the follow-on scans may be generated with the focus on capturing local detail. It is also possible for multiple devices to perform the detailed scanning off of the same base map for faster capture of a large region”).
Zhang does not teach, but Abed Aljawad teaches:
Obtaining an amount of the laser frames having been inserted into the map pointed by the first pointer (see at least [0045] and [0046]: “FIG. 4 is a flow chart that shows a method 400 for gaze pattern recognition according to one example. At step S402, a frame count is initialized. For example, the frame count may be set to zero. At step S404, a frame is received. The frame may be a part of a sequence of frames captured by the camera. At step S406, the frame count is incremented by a predefined incremental value (e.g., one). At step S408, the processor may check whether the frame count is equal to a predetermined number (e.g., one). In response to determining that the frame count is equal to the predetermined number, the process proceeds to step S410. In response to determining that the frame count is not equal to the predetermined number, the process proceeds to step S412”). While Abed Aljawad may not teach the specifics of counting the number of laser frames, or that the number of laser frames is specifically the number of laser frames which have been inserted into the map pointed by the first pointer, it does teach the counting of frames. Taken in combination with Zhang, which teaches inserting laser frames into the map, the combination teaches the claim limitation.
Inserting the laser frames into a map pointed by the first pointer, in response to the amount of the laser frames being less than a preset first threshold. As before, while Abed Aljawad may not teach the specifics of the insertion of the laser frames into the map pointed by the first pointer, the reference does teach doing an action in response to the frames not meeting a threshold value (see at least [0046]: “At step S406, the frame count is incremented by a predefined incremental value (e.g., one). At step S408, the processor may check whether the frame count is equal to a predetermined number (e.g., one). In response to determining that the frame count is equal to the predetermined number, the process proceeds to step S410. In response to determining that the frame count is not equal to the predetermined number, the process proceeds to step S412”). The limitation is taught when taken in combination with Zhang, which teaches the insertion of laser frames into a map pointed by the first pointer (see at least [0070] and [0075]: “As illustrated in FIG. 1, the mapping system 100 incorporates a computational model comprising individual computational modules that sequentially recover motion in a coarse-to-fine manner (see also FIG. 2). Starting with motion prediction from an IMU 102 (IMU prediction module 122), a visual-inertial tightly coupled method (visual-inertial odometry module 126) estimates motion and registers laser points locally. Then, a scan matching method (scan matching refinement module 132) further refines the estimated motion. The scan matching refinement module 132 also registers point cloud data 165 to build a map (voxel map 134). The map also may be used by the mapping system as part of an optional navigation system 136. It may be recognized that the navigation system 136 may be included as a computational module within the onboard computer system, the primary memory, or may comprise a separate system entirely…
As depicted in FIG. 2, and as disclosed above, the modularized mapping system may sequentially recover and refine motion related data in a coarse-to-fine manner. Additionally, the data processing of each module may be determined by the data acquisition and processing rate of each of the devices sourcing the data to the modules. Starting with motion prediction from an IMU, a visual-inertial tightly coupled method estimates motion and registers laser points locally. Then, a scan matching method further refines the estimated motion. The scan matching refinement module may also register point clouds to build a map. As a result, the mapping system is time optimized to process each refinement phase as data become available”).
Inserting the laser frames into the map pointed by the first pointer and a map pointed by a preset second pointer, in response to the amount of the laser frames being greater than or equal to the first threshold and being less than a preset second threshold. As before, while Abed Aljawad may not teach the specifics of the insertion of the laser frames into the map pointed by the first pointer, the reference does teach doing an action in response to the frames not meeting a threshold value (see at least [0046]: “At step S406, the frame count is incremented by a predefined incremental value (e.g., one). At step S408, the processor may check whether the frame count is equal to a predetermined number (e.g., one). In response to determining that the frame count is equal to the predetermined number, the process proceeds to step S410. In response to determining that the frame count is not equal to the predetermined number, the process proceeds to step S412”). The limitation is taught when taken in combination with Zhang, which teaches the insertion of laser frames into the map pointed by the first pointer and a map pointed by a preset second pointer (see at least [0070] and [0075]: “As illustrated in FIG. 1, the mapping system 100 incorporates a computational model comprising individual computational modules that sequentially recover motion in a coarse-to-fine manner (see also FIG. 2). Starting with motion prediction from an IMU 102 (IMU prediction module 122), a visual-inertial tightly coupled method (visual-inertial odometry module 126) estimates motion and registers laser points locally. Then, a scan matching method (scan matching refinement module 132) further refines the estimated motion. The scan matching refinement module 132 also registers point cloud data 165 to build a map (voxel map 134). The map also may be used by the mapping system as part of an optional navigation system 136. It may be recognized that the navigation system 136 may be included as a computational module within the onboard computer system, the primary memory, or may comprise a separate system entirely…
As depicted in FIG. 2, and as disclosed above, the modularized mapping system may sequentially recover and refine motion related data in a coarse-to-fine manner. Additionally, the data processing of each module may be determined by the data acquisition and processing rate of each of the devices sourcing the data to the modules. Starting with motion prediction from an IMU, a visual-inertial tightly coupled method estimates motion and registers laser points locally. Then, a scan matching method further refines the estimated motion. The scan matching refinement module may also register point clouds to build a map. As a result, the mapping system is time optimized to process each refinement phase as data become available”).
And inserting the laser frames into the map pointed by the first pointer, in response to the amount of the laser frames being equal to the second threshold. As before, while Abed Aljawad may not teach the specifics of the insertion of the laser frames into the map pointed by the first pointer, the reference does teach doing an action in response to the frames meeting a threshold value (see at least [0046]: “At step S406, the frame count is incremented by a predefined incremental value (e.g., one). At step S408, the processor may check whether the frame count is equal to a predetermined number (e.g., one). In response to determining that the frame count is equal to the predetermined number, the process proceeds to step S410. In response to determining that the frame count is not equal to the predetermined number, the process proceeds to step S412”). The limitation is taught when taken in combination with Zhang, which teaches the insertion of laser frames into the map pointed by the first pointer and a map pointed by a preset second pointer (see at least [0070] and [0075]: “As illustrated in FIG. 1, the mapping system 100 incorporates a computational model comprising individual computational modules that sequentially recover motion in a coarse-to-fine manner (see also FIG. 2). Starting with motion prediction from an IMU 102 (IMU prediction module 122), a visual-inertial tightly coupled method (visual-inertial odometry module 126) estimates motion and registers laser points locally. Then, a scan matching method (scan matching refinement module 132) further refines the estimated motion. The scan matching refinement module 132 also registers point cloud data 165 to build a map (voxel map 134). The map also may be used by the mapping system as part of an optional navigation system 136. It may be recognized that the navigation system 136 may be included as a computational module within the onboard computer system, the primary memory, or may comprise a separate system entirely…
As depicted in FIG. 2, and as disclosed above, the modularized mapping system may sequentially recover and refine motion related data in a coarse-to-fine manner. Additionally, the data processing of each module may be determined by the data acquisition and processing rate of each of the devices sourcing the data to the modules. Starting with motion prediction from an IMU, a visual-inertial tightly coupled method estimates motion and registers laser points locally. Then, a scan matching method further refines the estimated motion. The scan matching refinement module may also register point clouds to build a map. As a result, the mapping system is time optimized to process each refinement phase as data become available”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zhang with the teachings of Abed Aljawad because the method as taught by Abed Aljawad allows for greater control over the data inserted into the map, and would ensure that the correct number of frames are inserted into the map before continuing on with the process, thereby putting a safeguard into place if the number of frames was not right.

Regarding claim 2, Zhang teaches:
The method of claim 1, wherein the step of calculating the current pose of the robot in the map pointed by the preset first pointer based on the laser frames comprises:
Setting the current pose as a preset initial pose, in response to the laser frame being the first frame (see at least [0076]: “FIG. 3 illustrates a standard Kalman filter model based on data derived from the same sensor types as depicted in FIG. 1. As illustrated in FIG. 3, the Kalman filter model updates positional and/or mapping data upon receipt of any data from any of the sensors regardless of the resolution capabilities of the data. Thus, for example, the positional information may be updated using the visual-inertial odometry data at any time such data become available regardless of the state of the positional information estimate based on the IMU data. The Kalman filter model therefore does not take advantage of the relative resolution of each type of measurement. FIG. 3 depicts a block diagram of a standard Kalman filter based method for optimizing positional data. The Kalman filter updates a positional model 322a-322n sequentially as data are presented. Thus, starting with an initial positional prediction model 322a, the Kalman filter may predict 324a the subsequent positional model 322b. which may be refined based on the receive IMU mechanization data 323. The positional prediction model may be updated 322b in response to the IMU mechanization data 323. in a prediction step 324a followed by update steps seeded with individual visual features or laser landmarks”); Where here the system calculates an initial pose at the beginning of the sequence. 
Obtaining odometer data and calculating a predicted pose of the robot based on the odometer data, in response to the laser frame being not the first frame (see at least [0076]: “FIG. 3 illustrates a standard Kalman filter model based on data derived from the same sensor types as depicted in FIG. 1. As illustrated in FIG. 3, the Kalman filter model updates positional and/or mapping data upon receipt of any data from any of the sensors regardless of the resolution capabilities of the data. Thus, for example, the positional information may be updated using the visual-inertial odometry data at any time such data become available regardless of the state of the positional information estimate based on the IMU data. The Kalman filter model therefore does not take advantage of the relative resolution of each type of measurement. FIG. 3 depicts a block diagram of a standard Kalman filter based method for optimizing positional data. The Kalman filter updates a positional model 322a-322n sequentially as data are presented. Thus, starting with an initial positional prediction model 322a, the Kalman filter may predict 324a the subsequent positional model 322b. which may be refined based on the receive IMU mechanization data 323. The positional prediction model may be updated 322b in response to the IMU mechanization data 323. in a prediction step 324a followed by update steps seeded with individual visual features or laser landmarks”); Where here the system calculates further poses as the sequence continues.
And performing a matching calculation in an area determined according to the predicted pose using a preset matching algorithm to obtain the current pose (see at least [0060]: “In embodiments, a plurality (in most cases, a very large number) of features of an environment, such as objects, are used as points for triangulation, and the system performs and updates many location and orientation calculations in real time to maintain an accurate, current estimate of position and orientation as the SLAM system moves through an environment. In embodiments, relative motion of features within the environment can be used to differentiate fixed features (such as walls, doors, windows, furniture, fixtures and the like) from moving features (such as people, vehicles, and other moving items), so that the fixed features can be used for position and orientation calculations. Underwater SLAM systems may use blue-green lasers to reduce attenuation”).

Regarding claim 3, Zhang teaches:
The method of claim 2, wherein the step of calculating the predicted pose of the robot based on the odometer data comprises:
Calculating the predicted pose of the robot based on the following formula:
Pose_odom_predict=p_odom+v*(t_lidar-t_odom);
Where, t_odom is the collection of time of the odometer data (see at least [0126]: “In practice, however, the visual-inertial odometry module and the scan matching module may execute at different frequencies and each may have its own degraded directions. IMU messages may be used to interpolate between the poses from the scan matching output. In this manner, an incremental motion that is time aligned with the visual-inertial odometry output may be created. Let θ.sub.c−1.sup.c and t.sub.c−1.sup.c be the 6-DOF motion estimated by the visual-inertial odometry between frames c−1 and c, where θ.sub.c−1.sup.c ∈so(3) and t.sub.c−1.sup.c ∈.sup.3. Let θ′.sub.c−1.sup.c and t′.sub.c−1.sup.c be the corresponding terms estimated by the scan matching after time interpolation”).
T_lidar is the collection of time of the laser frame (see at least [0149]: “Colorization of the point cloud may help users understand and analyze elements or features of the environment in which the SLAM system is operating and/or elements of features of the process of acquisition of the point cloud itself. For example, a density parameter, indicating the number of points acquired in a geospatial area, may be used to determine a color that represents areas where many points of data are acquired and another color where data is sparse, perhaps suggesting the presence of artifacts, rather than “real” data. Color may also indicate time, such as progressing through a series of colors as the scan is undertaken, resulting in clear indication of the path by which the SLAM scan was performed”).
P_odom is the pose in the odometer data (see at least [0060]: “In embodiments, a plurality (in most cases, a very large number) of features of an environment, such as objects, are used as points for triangulation, and the system performs and updates many location and orientation calculations in real time to maintain an accurate, current estimate of position and orientation as the SLAM system moves through an environment”).
V is the velocity in the odometer data (see at least [0137]: “Further, a more comprehensive test was conducted having the same sensors mounted on a passenger vehicle. The passenger vehicle was driven on structured roads for 9.3 km of travel. The path traverses vegetated environments, bridges, hilly terrains, and streets with heavy traffic, and finally returns to the starting position. The elevation changes over 70 m along the path. Except waiting for traffic lights, the vehicle speed is between 9-18 m/s during the test”).
And pose_odom_predict is the predicted pose (see at least [0060]: “In embodiments, a plurality (in most cases, a very large number) of features of an environment, such as objects, are used as points for triangulation, and the system performs and updates many location and orientation calculations in real time to maintain an accurate, current estimate of position and orientation as the SLAM system moves through an environment. In embodiments, relative motion of features within the environment can be used to differentiate fixed features (such as walls, doors, windows, furniture, fixtures and the like) from moving features (such as people, vehicles, and other moving items), so that the fixed features can be used for position and orientation calculations. Underwater SLAM systems may use blue-green lasers to reduce attenuation”).
Here it is noted that all components are accounted for within the reference, and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the elements into account so as to calculate the predicted pose. 

Regarding claim 4, Zhang teaches: 
The method of claim 1, wherein after the step of calculating the current pose of the robot in the map pointed by the preset first pointer based on the laser frames further comprises:
Determining whether the current pose meets a preset pose determination condition (see at least [0153]: “In embodiments, a SLAM system may determine a level of confidence as to its current estimation of position, orientation, or the like. A level of confidence may be based on the density of points that are available in a scan, the orthogonality of points available in a scan, environmental geometries or other factors, or a combination thereof. The level of confidence may be ascribed to position and orientation estimates at each point along the route of a scan, so that segments of the scan can be referenced as low-confidence segments, high-confidence segments, or the like. Low-confidence segments can be highlighted for additional scanning, for use of other techniques (such as making adjustments based on external data), or the like. For example, where a scan is undertaken in a closed loop (where the end point of the scan is the same as the starting point, at a known origin location), any discrepancy between the calculated end location and the starting location may be resolved by preferentially adjusting location estimates for certain segments of the scan to restore consistency of the start- and end-locations. Location and position information in low-confidence segments may be preferentially adjusted as compared to high-confidence segments. Thus, the SLAM system may use confidence-based error correction for closed loop scans”).
Wherein the pose determination condition includes one of a displacement of the current pose with respect to a previous pose being greater than a preset displacement threshold, a rotation angle of the current pose with respect to the previous pose being greater than a preset angle threshold, or a time difference of the current pose with respect to the previous pose being greater than a preset time threshold (see at least [0153]: “In embodiments, a SLAM system may determine a level of confidence as to its current estimation of position, orientation, or the like. A level of confidence may be based on the density of points that are available in a scan, the orthogonality of points available in a scan, environmental geometries or other factors, or a combination thereof. The level of confidence may be ascribed to position and orientation estimates at each point along the route of a scan, so that segments of the scan can be referenced as low-confidence segments, high-confidence segments, or the like. Low-confidence segments can be highlighted for additional scanning, for use of other techniques (such as making adjustments based on external data), or the like. For example, where a scan is undertaken in a closed loop (where the end point of the scan is the same as the starting point, at a known origin location), any discrepancy between the calculated end location and the starting location may be resolved by preferentially adjusting location estimates for certain segments of the scan to restore consistency of the start- and end-locations. Location and position information in low-confidence segments may be preferentially adjusted as compared to high-confidence segments. Thus, the SLAM system may use confidence-based error correction for closed loop scans”).
Wherein the previous pose is calculated based on the previous laser frame inserted into the map pointed by the first pointer (see at least [0103]: “This subsystem further refines motion estimates from the previous module by laser scan matching. FIG. 6 depicts a block diagram of the scan matching subsystem. The subsystem receives laser points 540 in a local point cloud and registers them 620 using provided odometry estimation 550. Then, geometric features are detected 640 from the point cloud and matched to the map. The scan matching minimizes the feature-to-map distances, similar to many methods known in the art. However, the odometry estimation 550 also provides pose constraints 612 in the optimization 610. The optimization comprises processing pose constraints with feature correspondences 615 that are found and further processed with laser constraints 617 to produce a device pose 650. This pose 650 is processed through a map registration process 655 that facilitates finding the feature correspondences 615. The implementation uses voxel representation of the map. Further, it can dynamically configure to run on one to multiple CPU threads in parallel”);
And returning to the step of collecting the laser frames through the lidar of the robot, in response to the current pose not meeting the pose determination condition (see at least [0185]: “Then this estimate is further refined by a laser odometry optimization at a lower rate determined by the “scan frame” rate. Scan data comes in continuously, and software segments that data into frames, similar to image frames, at a regular rate, currently that rate is the time it takes for one rotation of the LIDAR rotary mechanism to make each scan frame a full hemisphere of data. That data is stitched together using visual-inertial estimates of position change as the points within the same scan frame are gathered. In the LIDAR odometry pose optimization step the visual odometry estimate is taken as an initial guess and the optimization attempts to reduce residual error in tracked features in the current scan frame matched to the prior scan frame”).
Zhang does not teach, but Abed Aljawad teaches: 
Returning to the step of obtaining the amount of the laser frames having been inserted into the map pointed by the first pointer and the subsequent steps, in response to the current pose meeting the pose determination condition (see at least [0046]: “At step S406, the frame count is incremented by a predefined incremental value (e.g., one). At step S408, the processor may check whether the frame count is equal to a predetermined number (e.g., one). In response to determining that the frame count is equal to the predetermined number, the process proceeds to step S410. In response to determining that the frame count is not equal to the predetermined number, the process proceeds to step S412”). Here it is noted that while Abed Aljawad does not include the counting of laser frames in response to not meeting pose determination, Zhang does include the steps of pose determination as outlined above. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zhang with the teachings of Abed Aljawad because the method as taught by Abed Aljawad allows for greater control over the data inserted into the map, and would ensure that the correct number of frames are inserted into the map before continuing on with the process, thereby putting a safeguard into place if the number of frames was not right.

Regarding claim 5, Zhang teaches:
The method of claim 1, wherein before the step of pointing the first pointer to the map pointed by the second pointer further comprises:
Releasing a storage space occupied by the map pointed by the first pointer (see at least [0111]: “The points on the map are kept in voxels. A 2-level voxel implementation as illustrated in FIGS. 7A and 7B. M.sub.m−1 denotes the set of voxels 702, 704 on the first level map 700 after processing the last scan. Voxels 704 surrounding the sensor 706 form a subset M.sub.m−1, denoted as S.sub.m−1. Given a 6-DOF sensor pose, {circumflex over (θ)}.sub.m and {circumflex over (t)}.sub.m, there is a corresponding S.sub.m−1 which moves with the sensor on the map. When the sensor approaches the boundary of the map, voxels on the opposite side 725 of the boundary are moved over to extend the map boundary 730. Points in moved voxels are cleared resulting in truncation of the map”; 
See also [0168]: “In some embodiments, the unit employs relatively high CPU usage in a mapping mode and relatively low CPU usage in a localization mode, suitable for long-time localization/navigation. In some embodiments, the unit supports long-time operations by executing an internal reset every once in a while. This is advantageous as some of the values generated during internal processing increase over time. Over a long period of operation (e.g., a few days), the values may reach a limit, such as a logical or physical limit of storage for the value in a computer, causing the processing, absent a reset, to potentially fail. In some instances, the system may automatically flush RAM memory to improve performance. In other embodiments, the system may selectively down sample older scanned data as might be necessary when performing a real time comparison of newly acquired data with older and/or archived data”).
Here it is noted that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the two teachings so as to delete the data cleared from the map as described in [0111] to avoid the issue of running out of storage space as described in [0168]. 

Regarding claim 6, Zhang teaches:
A pose determination apparatus for a robot having a lidar, comprising:
A laser frame obtaining module configured to collect laser frames through the lidar of the robot (see at least [0185]: “Then this estimate is further refined by a laser odometry optimization at a lower rate determined by the “scan frame” rate. Scan data comes in continuously, and software segments that data into frames, similar to image frames, at a regular rate, currently that rate is the time it takes for one rotation of the LIDAR rotary mechanism to make each scan frame a full hemisphere of data. That data is stitched together using visual-inertial estimates of position change as the points within the same scan frame are gathered. In the LIDAR odometry pose optimization step the visual odometry estimate is taken as an initial guess and the optimization attempts to reduce residual error in tracked features in the current scan frame matched to the prior scan frame”);
A pose calculation module configured to calculate a current pose of the robot in a map pointed by a preset first pointer based on the laser frames (see at least [0103]: “This subsystem further refines motion estimates from the previous module by laser scan matching. FIG. 6 depicts a block diagram of the scan matching subsystem. The subsystem receives laser points 540 in a local point cloud and registers them 620 using provided odometry estimation 550. Then, geometric features are detected 640 from the point cloud and matched to the map. The scan matching minimizes the feature-to-map distances, similar to many methods known in the art. However, the odometry estimation 550 also provides pose constraints 612 in the optimization 610. The optimization comprises processing pose constraints with feature correspondences 615 that are found and further processed with laser constraints 617 to produce a device pose 650. This pose 650 is processed through a map registration process 655 that facilitates finding the feature correspondences 615. The implementation uses voxel representation of the map. Further, it can dynamically configure to run on one to multiple CPU threads in parallel”);
Zhang does not teach, but Abed Aljawad teaches:
A frame amount obtaining module configured to obtain an amount of the laser frames having been inserted into the map pointed by the first pointer (see at least [0045] and [0046]: “FIG. 4 is a flow chart that shows a method 400 for gaze pattern recognition according to one example. At step S402, a frame count is initialized. For example, the frame count may be set to zero. At step S404, a frame is received. The frame may be a part of a sequence of frames captured by the camera. At step S406, the frame count is incremented by a predefined incremental value (e.g., one). At step S408, the processor may check whether the frame count is equal to a predetermined number (e.g., one). In response to determining that the frame count is equal to the predetermined number, the process proceeds to step S410. In response to determining that the frame count is not equal to the predetermined number, the process proceeds to step S412”). While Abed Aljawad may not teach the specifics of counting the number of laser frames, or that the number of laser frames is specifically the number of laser frames which have been inserted into the map pointed by the first pointer, it does teach the counting of frames. Taken in combination with Zhang, which teaches inserting laser frames into the map, the combination teaches the claim limitation.
A first processing module configured to insert the laser frames into a map pointed by the first pointer, in response to the amount of the laser frames being less than a preset first threshold. As before, while Abed Aljawad may not teach the specifics of the insertion of the laser frames into the map pointed by the first pointer, the reference does teach doing an action in response to the frames not meeting a threshold value (see at least [0046]: “At step S406, the frame count is incremented by a predefined incremental value (e.g., one). At step S408, the processor may check whether the frame count is equal to a predetermined number (e.g., one). In response to determining that the frame count is equal to the predetermined number, the process proceeds to step S410. In response to determining that the frame count is not equal to the predetermined number, the process proceeds to step S412”). The limitation is taught when taken in combination with Zhang, which teaches the insertion of laser frames into a map pointed by the first pointer (see at least [0070] and [0075]: “As illustrated in FIG. 1, the mapping system 100 incorporates a computational model comprising individual computational modules that sequentially recover motion in a coarse-to-fine manner (see also FIG. 2). Starting with motion prediction from an IMU 102 (IMU prediction module 122), a visual-inertial tightly coupled method (visual-inertial odometry module 126) estimates motion and registers laser points locally. Then, a scan matching method (scan matching refinement module 132) further refines the estimated motion. The scan matching refinement module 132 also registers point cloud data 165 to build a map (voxel map 134). The map also may be used by the mapping system as part of an optional navigation system 136. It may be recognized that the navigation system 136 may be included as a computational module within the onboard computer system, the primary memory, or may comprise a separate system entirely…
As depicted in FIG. 2, and as disclosed above, the modularized mapping system may sequentially recover and refine motion related data in a coarse-to-fine manner. Additionally, the data processing of each module may be determined by the data acquisition and processing rate of each of the devices sourcing the data to the modules. Starting with motion prediction from an IMU, a visual-inertial tightly coupled method estimates motion and registers laser points locally. Then, a scan matching method further refines the estimated motion. The scan matching refinement module may also register point clouds to build a map. As a result, the mapping system is time optimized to process each refinement phase as data become available”).
A second processing module configured to insert the laser frames into the map pointed by the first pointer and a map pointed by a preset second pointer, in response to the amount of the laser frames being greater than or equal to the first threshold and being less than a preset second threshold.  As before, while Abed Aljawad may not teach the specifics of the insertion of the laser frames into the map pointed by the first pointer, the reference does teach doing an action in response to the frames not meeting a threshold value (see at least [0046]: “At step S406, the frame count is incremented by a predefined incremental value (e.g., one). At step S408, the processor may check whether the frame count is equal to a predetermined number (e.g., one). In response to determining that the frame count is equal to the predetermined number, the process proceeds to step S410. In response to determining that the frame count is not equal to the predetermined number, the process proceeds to step S412”). The limitation is taught when taken in combination with Zhang, which teaches the insertion of laser frames into the map pointed by the first pointer and a map pointed by a preset second pointer (see at least [0070] and [0075]: “As illustrated in FIG. 1, the mapping system 100 incorporates a computational model comprising individual computational modules that sequentially recover motion in a coarse-to-fine manner (see also FIG. 2). Starting with motion prediction from an IMU 102 (IMU prediction module 122), a visual-inertial tightly coupled method (visual-inertial odometry module 126) estimates motion and registers laser points locally. Then, a scan matching method (scan matching refinement module 132) further refines the estimated motion. The scan matching refinement module 132 also registers point cloud data 165 to build a map (voxel map 134). The map also may be used by the mapping system as part of an optional navigation system 136. It may be recognized that the navigation system 136 may be included as a computational module within the onboard computer system, the primary memory, or may comprise a separate system entirely…
As depicted in FIG. 2, and as disclosed above, the modularized mapping system may sequentially recover and refine motion related data in a coarse-to-fine manner. Additionally, the data processing of each module may be determined by the data acquisition and processing rate of each of the devices sourcing the data to the modules. Starting with motion prediction from an IMU, a visual-inertial tightly coupled method estimates motion and registers laser points locally. Then, a scan matching method further refines the estimated motion. The scan matching refinement module may also register point clouds to build a map. As a result, the mapping system is time optimized to process each refinement phase as data become available”).
And a third processing module configured to point the first pointer to the map pointed by the second pointer, pointing the second pointer to a newly created empty map, and inserting the laser frames into the map pointed by the first pointer, in response to the amount of the laser frames being equal to the second threshold. As before, while Abed Aljawad may not teach the specifics of the insertion of the laser frames into the map pointed by the first pointer, the reference does teach doing an action in response to the frames meeting a threshold value (see at least [0046]: “At step S406, the frame count is incremented by a predefined incremental value (e.g., one). At step S408, the processor may check whether the frame count is equal to a predetermined number (e.g., one). In response to determining that the frame count is equal to the predetermined number, the process proceeds to step S410. In response to determining that the frame count is not equal to the predetermined number, the process proceeds to step S412”). The limitation is taught when taken in combination with Zhang, which teaches the insertion of laser frames into the map pointed by the first pointer and a map pointed by a preset second pointer (see at least [0070] and [0075]: “As illustrated in FIG. 1, the mapping system 100 incorporates a computational model comprising individual computational modules that sequentially recover motion in a coarse-to-fine manner (see also FIG. 2). Starting with motion prediction from an IMU 102 (IMU prediction module 122), a visual-inertial tightly coupled method (visual-inertial odometry module 126) estimates motion and registers laser points locally. Then, a scan matching method (scan matching refinement module 132) further refines the estimated motion. The scan matching refinement module 132 also registers point cloud data 165 to build a map (voxel map 134). The map also may be used by the mapping system as part of an optional navigation system 136. It may be recognized that the navigation system 136 may be included as a computational module within the onboard computer system, the primary memory, or may comprise a separate system entirely…
As depicted in FIG. 2, and as disclosed above, the modularized mapping system may sequentially recover and refine motion related data in a coarse-to-fine manner. Additionally, the data processing of each module may be determined by the data acquisition and processing rate of each of the devices sourcing the data to the modules. Starting with motion prediction from an IMU, a visual-inertial tightly coupled method estimates motion and registers laser points locally. Then, a scan matching method further refines the estimated motion. The scan matching refinement module may also register point clouds to build a map. As a result, the mapping system is time optimized to process each refinement phase as data become available”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zhang with the teachings of Abed Aljawad because the method as taught by Abed Aljawad allows for greater control over the data inserted into the map, and would ensure that the correct number of frames are inserted into the map before continuing on with the process, thereby putting a safeguard into place if the number of frames was not right.

Regarding claim 7, Zhang teaches: 
The apparatus of claim 6, wherein the pose calculation module comprises:
An initial pose setting unit configured to set the current pose as a preset initial pose, in response to the laser frame being the first frame (see at least [0076]: “FIG. 3 illustrates a standard Kalman filter model based on data derived from the same sensor types as depicted in FIG. 1. As illustrated in FIG. 3, the Kalman filter model updates positional and/or mapping data upon receipt of any data from any of the sensors regardless of the resolution capabilities of the data. Thus, for example, the positional information may be updated using the visual-inertial odometry data at any time such data become available regardless of the state of the positional information estimate based on the IMU data. The Kalman filter model therefore does not take advantage of the relative resolution of each type of measurement. FIG. 3 depicts a block diagram of a standard Kalman filter based method for optimizing positional data. The Kalman filter updates a positional model 322a-322n sequentially as data are presented. Thus, starting with an initial positional prediction model 322a, the Kalman filter may predict 324a the subsequent positional model 322b. which may be refined based on the receive IMU mechanization data 323. The positional prediction model may be updated 322b in response to the IMU mechanization data 323. in a prediction step 324a followed by update steps seeded with individual visual features or laser landmarks”); Where here the system calculates an initial pose at the beginning of the sequence. 
A predicted pose calculation unit configured to obtain odometer data and calculating a predicted pose of the robot based on the odometer data, in response to the laser frame being not the first frame (see at least [0076]: “FIG. 3 illustrates a standard Kalman filter model based on data derived from the same sensor types as depicted in FIG. 1. As illustrated in FIG. 3, the Kalman filter model updates positional and/or mapping data upon receipt of any data from any of the sensors regardless of the resolution capabilities of the data. Thus, for example, the positional information may be updated using the visual-inertial odometry data at any time such data become available regardless of the state of the positional information estimate based on the IMU data. The Kalman filter model therefore does not take advantage of the relative resolution of each type of measurement. FIG. 3 depicts a block diagram of a standard Kalman filter based method for optimizing positional data. The Kalman filter updates a positional model 322a-322n sequentially as data are presented. Thus, starting with an initial positional prediction model 322a, the Kalman filter may predict 324a the subsequent positional model 322b. which may be refined based on the receive IMU mechanization data 323. The positional prediction model may be updated 322b in response to the IMU mechanization data 323. in a prediction step 324a followed by update steps seeded with individual visual features or laser landmarks”); Where here the system calculates further poses as the sequence continues.
And a current pose calculation unit configured to perform a matching calculation in an area determined according to the predicted pose using a preset matching algorithm to obtain the current pose (see at least [0060]: “In embodiments, a plurality (in most cases, a very large number) of features of an environment, such as objects, are used as points for triangulation, and the system performs and updates many location and orientation calculations in real time to maintain an accurate, current estimate of position and orientation as the SLAM system moves through an environment. In embodiments, relative motion of features within the environment can be used to differentiate fixed features (such as walls, doors, windows, furniture, fixtures and the like) from moving features (such as people, vehicles, and other moving items), so that the fixed features can be used for position and orientation calculations. Underwater SLAM systems may use blue-green lasers to reduce attenuation”).

Regarding claim 8, Zhang teaches:
The apparatus of claim 7, wherein the predicted pose calculation unit is configured to:
Calculate the predicted pose of the robot based on the following formula:
Pose_odom_predict=p_odom+v*(t_lidar-t_odom);
Where, t_odom is the collection of time of the odometer data (see at least [0126]: “In practice, however, the visual-inertial odometry module and the scan matching module may execute at different frequencies and each may have its own degraded directions. IMU messages may be used to interpolate between the poses from the scan matching output. In this manner, an incremental motion that is time aligned with the visual-inertial odometry output may be created. Let θ.sub.c−1.sup.c and t.sub.c−1.sup.c be the 6-DOF motion estimated by the visual-inertial odometry between frames c−1 and c, where θ.sub.c−1.sup.c ∈so(3) and t.sub.c−1.sup.c ∈.sup.3. Let θ′.sub.c−1.sup.c and t′.sub.c−1.sup.c be the corresponding terms estimated by the scan matching after time interpolation”).
T_lidar is the collection of time of the laser frame (see at least [0149]: “Colorization of the point cloud may help users understand and analyze elements or features of the environment in which the SLAM system is operating and/or elements of features of the process of acquisition of the point cloud itself. For example, a density parameter, indicating the number of points acquired in a geospatial area, may be used to determine a color that represents areas where many points of data are acquired and another color where data is sparse, perhaps suggesting the presence of artifacts, rather than “real” data. Color may also indicate time, such as progressing through a series of colors as the scan is undertaken, resulting in clear indication of the path by which the SLAM scan was performed”).
P_odom is the pose in the odometer data (see at least [0060]: “In embodiments, a plurality (in most cases, a very large number) of features of an environment, such as objects, are used as points for triangulation, and the system performs and updates many location and orientation calculations in real time to maintain an accurate, current estimate of position and orientation as the SLAM system moves through an environment”).
V is the velocity in the odometer data (see at least [0137]: “Further, a more comprehensive test was conducted having the same sensors mounted on a passenger vehicle. The passenger vehicle was driven on structured roads for 9.3 km of travel. The path traverses vegetated environments, bridges, hilly terrains, and streets with heavy traffic, and finally returns to the starting position. The elevation changes over 70 m along the path. Except waiting for traffic lights, the vehicle speed is between 9-18 m/s during the test”).
And pose_odom_predict is the predicted pose (see at least [0060]: “In embodiments, a plurality (in most cases, a very large number) of features of an environment, such as objects, are used as points for triangulation, and the system performs and updates many location and orientation calculations in real time to maintain an accurate, current estimate of position and orientation as the SLAM system moves through an environment. In embodiments, relative motion of features within the environment can be used to differentiate fixed features (such as walls, doors, windows, furniture, fixtures and the like) from moving features (such as people, vehicles, and other moving items), so that the fixed features can be used for position and orientation calculations. Underwater SLAM systems may use blue-green lasers to reduce attenuation”).
Here it is noted that all components are accounted for within the reference, and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the elements into account so as to calculate the predicted pose. 

Regarding claim 9, Zhang teaches:
A robot, comprising:
A lidar (see at least [0026]: “In accordance with an exemplary and non-limiting embodiment, a method comprises accessing a data set comprising a LIDAR acquired point cloud comprising a plurality of points each of which are attributed with at least a geospatial coordinate, sub-sampling at least a portion of the plurality of points to derive a representative sample of the plurality of points and displaying the representative sample of the plurality of points”).
A memory, a processor, and one or more computer programs stored in the memory and executable on the processor (see at least [0246]: “The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The present disclosure may be implemented as a method on the machine, as a system or apparatus as part of or in relation to the machine, or as a computer program product embodied in a computer readable medium executing on one or more of the machines”), wherein the one or more computer programs comprise:
Instructions for collecting laser frames through the lidar of the robot (see at least [0185]: “Then this estimate is further refined by a laser odometry optimization at a lower rate determined by the “scan frame” rate. Scan data comes in continuously, and software segments that data into frames, similar to image frames, at a regular rate, currently that rate is the time it takes for one rotation of the LIDAR rotary mechanism to make each scan frame a full hemisphere of data. That data is stitched together using visual-inertial estimates of position change as the points within the same scan frame are gathered. In the LIDAR odometry pose optimization step the visual odometry estimate is taken as an initial guess and the optimization attempts to reduce residual error in tracked features in the current scan frame matched to the prior scan frame”);
Instructions for calculating a current pose of the robot in a map pointed by a preset first pointer based on the laser frames (see at least [0103]: “This subsystem further refines motion estimates from the previous module by laser scan matching. FIG. 6 depicts a block diagram of the scan matching subsystem. The subsystem receives laser points 540 in a local point cloud and registers them 620 using provided odometry estimation 550. Then, geometric features are detected 640 from the point cloud and matched to the map. The scan matching minimizes the feature-to-map distances, similar to many methods known in the art. However, the odometry estimation 550 also provides pose constraints 612 in the optimization 610. The optimization comprises processing pose constraints with feature correspondences 615 that are found and further processed with laser constraints 617 to produce a device pose 650. This pose 650 is processed through a map registration process 655 that facilitates finding the feature correspondences 615. The implementation uses voxel representation of the map. Further, it can dynamically configure to run on one to multiple CPU threads in parallel”);
Zhang does not teach, but Abed Aljawad teaches:
Obtaining an amount of the laser frames having been inserted into the map pointed by the first pointer (see at least [0045] and [0046]: “FIG. 4 is a flow chart that shows a method 400 for gaze pattern recognition according to one example. At step S402, a frame count is initialized. For example, the frame count may be set to zero. At step S404, a frame is received. The frame may be a part of a sequence of frames captured by the camera. At step S406, the frame count is incremented by a predefined incremental value (e.g., one). At step S408, the processor may check whether the frame count is equal to a predetermined number (e.g., one). In response to determining that the frame count is equal to the predetermined number, the process proceeds to step S410. In response to determining that the frame count is not equal to the predetermined number, the process proceeds to step S412”). While Abed Aljawad may not teach the specifics of counting the number of laser frames, or that the number of laser frames is specifically the number of laser frames which have been inserted into the map pointed by the first pointer, it does teach the counting of frames. Taken in combination with Zhang, which teaches inserting laser frames into the map, the combination teaches the claim limitation.
Instructions for inserting the laser frames into a map pointed by the first pointer, in response to the amount of the laser frames being less than a preset first threshold (see at least [0046]: “At step S406, the frame count is incremented by a predefined incremental value (e.g., one). At step S408, the processor may check whether the frame count is equal to a predetermined number (e.g., one). In response to determining that the frame count is equal to the predetermined number, the process proceeds to step S410. In response to determining that the frame count is not equal to the predetermined number, the process proceeds to step S412”). The limitation is taught when taken in combination with Zhang, which teaches the insertion of laser frames into a map pointed by the first pointer (see at least [0070] and [0075]: “As illustrated in FIG. 1, the mapping system 100 incorporates a computational model comprising individual computational modules that sequentially recover motion in a coarse-to-fine manner (see also FIG. 2). Starting with motion prediction from an IMU 102 (IMU prediction module 122), a visual-inertial tightly coupled method (visual-inertial odometry module 126) estimates motion and registers laser points locally. Then, a scan matching method (scan matching refinement module 132) further refines the estimated motion. The scan matching refinement module 132 also registers point cloud data 165 to build a map (voxel map 134). The map also may be used by the mapping system as part of an optional navigation system 136. It may be recognized that the navigation system 136 may be included as a computational module within the onboard computer system, the primary memory, or may comprise a separate system entirely…
As depicted in FIG. 2, and as disclosed above, the modularized mapping system may sequentially recover and refine motion related data in a coarse-to-fine manner. Additionally, the data processing of each module may be determined by the data acquisition and processing rate of each of the devices sourcing the data to the modules. Starting with motion prediction from an IMU, a visual-inertial tightly coupled method estimates motion and registers laser points locally. Then, a scan matching method further refines the estimated motion. The scan matching refinement module may also register point clouds to build a map. As a result, the mapping system is time optimized to process each refinement phase as data become available”).
Instructions for inserting the laser frames into the map pointed by the first pointer and a map pointed by a preset second pointer, in response to the amount of the laser frames being greater than or equal to the first threshold and being less than a preset second threshold. As before, while Abed Aljawad may not teach the specifics of the insertion of the laser frames into the map pointed by the first pointer, the reference does teach doing an action in response to the frames not meeting a threshold value (see at least [0046]: “At step S406, the frame count is incremented by a predefined incremental value (e.g., one). At step S408, the processor may check whether the frame count is equal to a predetermined number (e.g., one). In response to determining that the frame count is equal to the predetermined number, the process proceeds to step S410. In response to determining that the frame count is not equal to the predetermined number, the process proceeds to step S412”). The limitation is taught when taken in combination with Zhang, which teaches the insertion of laser frames into the map pointed by the first pointer and a map pointed by a preset second pointer (see at least [0070] and [0075]: “As illustrated in FIG. 1, the mapping system 100 incorporates a computational model comprising individual computational modules that sequentially recover motion in a coarse-to-fine manner (see also FIG. 2). Starting with motion prediction from an IMU 102 (IMU prediction module 122), a visual-inertial tightly coupled method (visual-inertial odometry module 126) estimates motion and registers laser points locally. Then, a scan matching method (scan matching refinement module 132) further refines the estimated motion. The scan matching refinement module 132 also registers point cloud data 165 to build a map (voxel map 134). The map also may be used by the mapping system as part of an optional navigation system 136. It may be recognized that the navigation system 136 may be included as a computational module within the onboard computer system, the primary memory, or may comprise a separate system entirely…
As depicted in FIG. 2, and as disclosed above, the modularized mapping system may sequentially recover and refine motion related data in a coarse-to-fine manner. Additionally, the data processing of each module may be determined by the data acquisition and processing rate of each of the devices sourcing the data to the modules. Starting with motion prediction from an IMU, a visual-inertial tightly coupled method estimates motion and registers laser points locally. Then, a scan matching method further refines the estimated motion. The scan matching refinement module may also register point clouds to build a map. As a result, the mapping system is time optimized to process each refinement phase as data become available”).
And instructions for pointing the first pointer to the map pointed by the second pointer, pointing the second pointer to a newly created empty map, and inserting the laser frames into the map pointed by the first pointer, in response to the amount of the laser frames being equal to the second threshold. As before, while Abed Aljawad may not teach the specifics of the insertion of the laser frames into the map pointed by the first pointer, the reference does teach doing an action in response to the frames meeting a threshold value (see at least [0046]: “At step S406, the frame count is incremented by a predefined incremental value (e.g., one). At step S408, the processor may check whether the frame count is equal to a predetermined number (e.g., one). In response to determining that the frame count is equal to the predetermined number, the process proceeds to step S410. In response to determining that the frame count is not equal to the predetermined number, the process proceeds to step S412”). The limitation is taught when taken in combination with Zhang, which teaches the insertion of laser frames into the map pointed by the first pointer and a map pointed by a preset second pointer (see at least [0070] and [0075]: “As illustrated in FIG. 1, the mapping system 100 incorporates a computational model comprising individual computational modules that sequentially recover motion in a coarse-to-fine manner (see also FIG. 2). Starting with motion prediction from an IMU 102 (IMU prediction module 122), a visual-inertial tightly coupled method (visual-inertial odometry module 126) estimates motion and registers laser points locally. Then, a scan matching method (scan matching refinement module 132) further refines the estimated motion. The scan matching refinement module 132 also registers point cloud data 165 to build a map (voxel map 134). The map also may be used by the mapping system as part of an optional navigation system 136. It may be recognized that the navigation system 136 may be included as a computational module within the onboard computer system, the primary memory, or may comprise a separate system entirely…
As depicted in FIG. 2, and as disclosed above, the modularized mapping system may sequentially recover and refine motion related data in a coarse-to-fine manner. Additionally, the data processing of each module may be determined by the data acquisition and processing rate of each of the devices sourcing the data to the modules. Starting with motion prediction from an IMU, a visual-inertial tightly coupled method estimates motion and registers laser points locally. Then, a scan matching method further refines the estimated motion. The scan matching refinement module may also register point clouds to build a map. As a result, the mapping system is time optimized to process each refinement phase as data become available”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zhang with the teachings of Abed Aljawad because the method as taught by Abed Aljawad allows for greater control over the data inserted into the map, and would ensure that the correct number of frames are inserted into the map before continuing on with the process, thereby putting a safeguard into place if the number of frames was not right.

Regarding claim 10, Zhang teaches:
The robot of claim 9, wherein the instructions for calculating the current pose of the robot in the map pointed by the preset first pointer based on the laser frames comprise:
Instructions for setting the current pose as a preset initial pose, in response to the laser frame being the first frame (see at least [0076]: “FIG. 3 illustrates a standard Kalman filter model based on data derived from the same sensor types as depicted in FIG. 1. As illustrated in FIG. 3, the Kalman filter model updates positional and/or mapping data upon receipt of any data from any of the sensors regardless of the resolution capabilities of the data. Thus, for example, the positional information may be updated using the visual-inertial odometry data at any time such data become available regardless of the state of the positional information estimate based on the IMU data. The Kalman filter model therefore does not take advantage of the relative resolution of each type of measurement. FIG. 3 depicts a block diagram of a standard Kalman filter based method for optimizing positional data. The Kalman filter updates a positional model 322a-322n sequentially as data are presented. Thus, starting with an initial positional prediction model 322a, the Kalman filter may predict 324a the subsequent positional model 322b. which may be refined based on the receive IMU mechanization data 323. The positional prediction model may be updated 322b in response to the IMU mechanization data 323. in a prediction step 324a followed by update steps seeded with individual visual features or laser landmarks”); Where here the system calculates an initial pose at the beginning of the sequence. 
Instructions for obtaining odometer data and calculating a predicted pose of the robot based on the odometer data, in response to the laser frame being not the first frame (see at least [0076]: “FIG. 3 illustrates a standard Kalman filter model based on data derived from the same sensor types as depicted in FIG. 1. As illustrated in FIG. 3, the Kalman filter model updates positional and/or mapping data upon receipt of any data from any of the sensors regardless of the resolution capabilities of the data. Thus, for example, the positional information may be updated using the visual-inertial odometry data at any time such data become available regardless of the state of the positional information estimate based on the IMU data. The Kalman filter model therefore does not take advantage of the relative resolution of each type of measurement. FIG. 3 depicts a block diagram of a standard Kalman filter based method for optimizing positional data. The Kalman filter updates a positional model 322a-322n sequentially as data are presented. Thus, starting with an initial positional prediction model 322a, the Kalman filter may predict 324a the subsequent positional model 322b. which may be refined based on the receive IMU mechanization data 323. The positional prediction model may be updated 322b in response to the IMU mechanization data 323. in a prediction step 324a followed by update steps seeded with individual visual features or laser landmarks”); Where here the system calculates further poses as the sequence continues.
And instructions for performing a matching calculation in an area determined according to the predicted pose using a preset matching algorithm to obtain the current pose (see at least [0060]: “In embodiments, a plurality (in most cases, a very large number) of features of an environment, such as objects, are used as points for triangulation, and the system performs and updates many location and orientation calculations in real time to maintain an accurate, current estimate of position and orientation as the SLAM system moves through an environment. In embodiments, relative motion of features within the environment can be used to differentiate fixed features (such as walls, doors, windows, furniture, fixtures and the like) from moving features (such as people, vehicles, and other moving items), so that the fixed features can be used for position and orientation calculations. Underwater SLAM systems may use blue-green lasers to reduce attenuation”).

Regarding claim 11, Zhang teaches:
The robot of claim 10, wherein the instructions for calculating the predicted pose of the robot based on the odometer data comprise:
Instructions for calculating the predicted pose of the robot based on the following formula:
Pose_odom_predict=p_odom+v*(t_lidar-t_odom);
Where, t_odom is the collection of time of the odometer data (see at least [0126]: “In practice, however, the visual-inertial odometry module and the scan matching module may execute at different frequencies and each may have its own degraded directions. IMU messages may be used to interpolate between the poses from the scan matching output. In this manner, an incremental motion that is time aligned with the visual-inertial odometry output may be created. Let θ.sub.c−1.sup.c and t.sub.c−1.sup.c be the 6-DOF motion estimated by the visual-inertial odometry between frames c−1 and c, where θ.sub.c−1.sup.c ∈so(3) and t.sub.c−1.sup.c ∈.sup.3. Let θ′.sub.c−1.sup.c and t′.sub.c−1.sup.c be the corresponding terms estimated by the scan matching after time interpolation”).
T_lidar is the collection of time of the laser frame (see at least [0149]: “Colorization of the point cloud may help users understand and analyze elements or features of the environment in which the SLAM system is operating and/or elements of features of the process of acquisition of the point cloud itself. For example, a density parameter, indicating the number of points acquired in a geospatial area, may be used to determine a color that represents areas where many points of data are acquired and another color where data is sparse, perhaps suggesting the presence of artifacts, rather than “real” data. Color may also indicate time, such as progressing through a series of colors as the scan is undertaken, resulting in clear indication of the path by which the SLAM scan was performed”).
P_odom is the pose in the odometer data (see at least [0060]: “In embodiments, a plurality (in most cases, a very large number) of features of an environment, such as objects, are used as points for triangulation, and the system performs and updates many location and orientation calculations in real time to maintain an accurate, current estimate of position and orientation as the SLAM system moves through an environment”).
V is the velocity in the odometer data (see at least [0137]: “Further, a more comprehensive test was conducted having the same sensors mounted on a passenger vehicle. The passenger vehicle was driven on structured roads for 9.3 km of travel. The path traverses vegetated environments, bridges, hilly terrains, and streets with heavy traffic, and finally returns to the starting position. The elevation changes over 70 m along the path. Except waiting for traffic lights, the vehicle speed is between 9-18 m/s during the test”).
And pose_odom_predict is the predicted pose (see at least [0060]: “In embodiments, a plurality (in most cases, a very large number) of features of an environment, such as objects, are used as points for triangulation, and the system performs and updates many location and orientation calculations in real time to maintain an accurate, current estimate of position and orientation as the SLAM system moves through an environment. In embodiments, relative motion of features within the environment can be used to differentiate fixed features (such as walls, doors, windows, furniture, fixtures and the like) from moving features (such as people, vehicles, and other moving items), so that the fixed features can be used for position and orientation calculations. Underwater SLAM systems may use blue-green lasers to reduce attenuation”).
Here it is noted that all components are accounted for within the reference, and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the elements into account so as to calculate the predicted pose. 

Regarding claim 12, Zhang teaches:
The robot of claim 9, wherein the one or more computer programs further comprise:
Instructions for determining whether the current pose meets a preset pose determination condition (see at least [0153]: “In embodiments, a SLAM system may determine a level of confidence as to its current estimation of position, orientation, or the like. A level of confidence may be based on the density of points that are available in a scan, the orthogonality of points available in a scan, environmental geometries or other factors, or a combination thereof. The level of confidence may be ascribed to position and orientation estimates at each point along the route of a scan, so that segments of the scan can be referenced as low-confidence segments, high-confidence segments, or the like. Low-confidence segments can be highlighted for additional scanning, for use of other techniques (such as making adjustments based on external data), or the like. For example, where a scan is undertaken in a closed loop (where the end point of the scan is the same as the starting point, at a known origin location), any discrepancy between the calculated end location and the starting location may be resolved by preferentially adjusting location estimates for certain segments of the scan to restore consistency of the start- and end-locations. Location and position information in low-confidence segments may be preferentially adjusted as compared to high-confidence segments. Thus, the SLAM system may use confidence-based error correction for closed loop scans”).
Wherein the pose determination condition includes one of a displacement of the current pose with respect to a previous pose being greater than a preset displacement threshold, a rotation angle of the current pose with respect to the previous pose being greater than a preset angle threshold, or a time difference of the current pose with respect to the previous pose being greater than a preset time threshold (see at least [0153]: “In embodiments, a SLAM system may determine a level of confidence as to its current estimation of position, orientation, or the like. A level of confidence may be based on the density of points that are available in a scan, the orthogonality of points available in a scan, environmental geometries or other factors, or a combination thereof. The level of confidence may be ascribed to position and orientation estimates at each point along the route of a scan, so that segments of the scan can be referenced as low-confidence segments, high-confidence segments, or the like. Low-confidence segments can be highlighted for additional scanning, for use of other techniques (such as making adjustments based on external data), or the like. For example, where a scan is undertaken in a closed loop (where the end point of the scan is the same as the starting point, at a known origin location), any discrepancy between the calculated end location and the starting location may be resolved by preferentially adjusting location estimates for certain segments of the scan to restore consistency of the start- and end-locations. Location and position information in low-confidence segments may be preferentially adjusted as compared to high-confidence segments. Thus, the SLAM system may use confidence-based error correction for closed loop scans”).
Wherein the previous pose is calculated based on the previous laser frame inserted into the map pointed by the first pointer (see at least [0103]: “This subsystem further refines motion estimates from the previous module by laser scan matching. FIG. 6 depicts a block diagram of the scan matching subsystem. The subsystem receives laser points 540 in a local point cloud and registers them 620 using provided odometry estimation 550. Then, geometric features are detected 640 from the point cloud and matched to the map. The scan matching minimizes the feature-to-map distances, similar to many methods known in the art. However, the odometry estimation 550 also provides pose constraints 612 in the optimization 610. The optimization comprises processing pose constraints with feature correspondences 615 that are found and further processed with laser constraints 617 to produce a device pose 650. This pose 650 is processed through a map registration process 655 that facilitates finding the feature correspondences 615. The implementation uses voxel representation of the map. Further, it can dynamically configure to run on one to multiple CPU threads in parallel”);
Instructions for returning to the step of collecting the laser frames through the lidar of the robot, in response to the current pose not meeting the pose determination condition (see at least [0185]: “Then this estimate is further refined by a laser odometry optimization at a lower rate determined by the “scan frame” rate. Scan data comes in continuously, and software segments that data into frames, similar to image frames, at a regular rate, currently that rate is the time it takes for one rotation of the LIDAR rotary mechanism to make each scan frame a full hemisphere of data. That data is stitched together using visual-inertial estimates of position change as the points within the same scan frame are gathered. In the LIDAR odometry pose optimization step the visual odometry estimate is taken as an initial guess and the optimization attempts to reduce residual error in tracked features in the current scan frame matched to the prior scan frame”).
Zhang does not teach, but Abed Aljawad teaches: 
Instructions for returning to the step of obtaining the amount of the laser frames having been inserted into the map pointed by the first pointer and the subsequent steps, in response to the current pose meeting the pose determination condition (see at least [0046]: “At step S406, the frame count is incremented by a predefined incremental value (e.g., one). At step S408, the processor may check whether the frame count is equal to a predetermined number (e.g., one). In response to determining that the frame count is equal to the predetermined number, the process proceeds to step S410. In response to determining that the frame count is not equal to the predetermined number, the process proceeds to step S412”). Here it is noted that while Abed Aljawad does not include the counting of laser frames in response to not meeting pose determination, Zhang does include the steps of pose determination as outlined above. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zhang with the teachings of Abed Aljawad because the method as taught by Abed Aljawad allows for greater control over the data inserted into the map, and would ensure that the correct number of frames are inserted into the map before continuing on with the process, thereby putting a safeguard into place if the number of frames was not right.

Regarding claim 13, Zhang teaches:
The robot of claim 9, wherein the one or more computer programs further comprise:
Releasing a storage space occupied by the map pointed by the first pointer (see at least [0111]: “The points on the map are kept in voxels. A 2-level voxel implementation as illustrated in FIGS. 7A and 7B. M.sub.m−1 denotes the set of voxels 702, 704 on the first level map 700 after processing the last scan. Voxels 704 surrounding the sensor 706 form a subset M.sub.m−1, denoted as S.sub.m−1. Given a 6-DOF sensor pose, {circumflex over (θ)}.sub.m and {circumflex over (t)}.sub.m, there is a corresponding S.sub.m−1 which moves with the sensor on the map. When the sensor approaches the boundary of the map, voxels on the opposite side 725 of the boundary are moved over to extend the map boundary 730. Points in moved voxels are cleared resulting in truncation of the map”; 
See also [0168]: “In some embodiments, the unit employs relatively high CPU usage in a mapping mode and relatively low CPU usage in a localization mode, suitable for long-time localization/navigation. In some embodiments, the unit supports long-time operations by executing an internal reset every once in a while. This is advantageous as some of the values generated during internal processing increase over time. Over a long period of operation (e.g., a few days), the values may reach a limit, such as a logical or physical limit of storage for the value in a computer, causing the processing, absent a reset, to potentially fail. In some instances, the system may automatically flush RAM memory to improve performance. In other embodiments, the system may selectively down sample older scanned data as might be necessary when performing a real time comparison of newly acquired data with older and/or archived data”).
Here it is noted that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the two teachings so as to delete the data cleared from the map as described in [0111] to avoid the issue of running out of storage space as described in [0168]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo (US-20180341022-A1) teaches a LIDAR based mapping method.
Wheeler (US-20190122386-A1) teaches a LIDAR to camera method for creating high definition maps.
Foxlin (US-20190122386-A1) teaches a map building system which includes auto-calibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571 – 270 – 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664